- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2010 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56  16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ Contax Participações S.A. (Bovespa: CTAX3, CTAX4; OTC: CTXNY) hereby announces its results for the first quarter of 2010 (1Q10). The 1Q10 financial information in this report has already been adjusted in accordance with Law 11,638/07, containing all the adjustments to the financial statements regulated by the CVM (Brazilian Securities and Exchange Commission) and the CPC (Accounting Pronouncements Committee) in 2010. Contents About Contax 2 Highlights 3 Key Figures 3 Financial Performance 4 Net Operating Revenue (NOR) 4 Costs and Expenses 6 EBITDA 8 Depreciation 11 Net Financial Result 11 Net Income 11 Net Cash 12 Investments (CAPEX) 13 Share Performance 13 Attachments 15 1. Income Statement 15 2. Balance Sheet 16 3. Cash Flow Statement 17 4. EBITDA Reconciliation 18 5. Net Cash Reconciliation 18 Disclaimer 18 About Contax Contax S.A. ( Contax ), a subsidiary of Contax Participações S.A., is one of the largest corporate service companies in Brazil and a leader in the contact center and debt collection industries with a rapidly growing service portfolio, in order to become the only Business Process Outsourcing (BPO) Company with broad expertise in customer relationship management (CRM). By providing customized consulting services that differentiate it from competitors, Contax is an integral part of its clients ecosystem and delivery chain and helps them make the most of their business. Currently, Contax operates predominantly in the customer service, debt collection, telemarketing, retention, back-office and technology service segments. The Company has 71 clients and its business strategy is focused on the development of long-term relationships with large companies in diverse market sectors that use its services, including telecommunications, finance, utilities and retail, among others. In March 2010, the Company had 79.4 thousand employees in 30 contact centers in 7 Brazilian states and the Federal District. In addition to those of Contax S.A., the consolidated results of Contax Participações S.A. presented herein include the results of Todo Soluções em Tecnologia (Todo!). 2 1Q10 Highlights ­ Net Operating Revenue (NOR) totaled R$ 556.6 million , 12.8% up year-on-year and 4.8% less than 4Q09. ­ EBITDA came to R$ 64.5 million , an 18.7% improvement over 1Q09 and 46.9% less than the previous quarter . ­ The Company posted Net Income of R$ 23.5 million , 53.4% up year-on-year and 62.5% down on 4Q09 . ­ The company contracted two new long-term financing lines from the BNDES and BNB , amounting to R$ 323.6 million and R$ 51.0 million, respectively. ­ On April 28, 2010 , the Annual Shareholders Meeting approved both the 2009 Financial Statements and distribution of dividends totaling R$ 90 million . ­ In 1Q10, Contax received three awards for service quality excellence: the Atendimento de Ouro award, conferred by the Brazilian Association of Business-Client Relations (ABRAREC) , and the IRC+ 2010 award in two categories related to the companys debt collection operations. Key Figures Quarterly Data 1Q10 vs. 4 Q09 1Q10 vs. 1 Q09 Key Figures 1
